Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27th, 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner’s amendment to the Abstract can be made by the Examiner without authorization from the attorney. The below amendment is made to address the usage of the legal term “comprising” as well as the Abstract being over 150 words.

The application has been amended as follows: 

ABSTRACT

A memory system containing: a nonvolatile memory device including a plurality of memory dies that each perform a plurality of command operations, and a controller configured to: store, in a preset internal space, profile information for changes in power consumption for each of a operation sections included in each of the command operations, check, from the profile information, the changes in power consumption for each operation section of a first and second command when sequentially propagating the first and second command to the memory dies, calculate, based on the checked changes in power consumption for each operation section, a maximum length of an overlap operation section between the first and second command in which peak power is maintained at or below a first reference power, and adjust, a difference between time points for performing the first and second command based on the calculated maximum length of the overlap operation section.


Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 have been indicated as allowable due to the allowable subject matter contained in limitations in independent claims 1 and 11. Claims 1 and 11 recite limitations regarding the scheduling and adjustment of operation time points for sequential command operations. Specifically, the process involves checking a change in power consumption .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.K./Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136